78 F.3d 596
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Casey RINGOR, Defendant-Appellant.
No. 95-16042.
United States Court of Appeals, Ninth Circuit.
Submitted Feb. 27, 1996.*Decided March 4, 1996.

Before:  PREGERSON, CANBY, and HAWKINS, Circuit Judges.


1
MEMORANDUM**


2
Federal prisoner Casey Ringor appeals the district court's denial of his 28 U.S.C. § 2255 motion challenging his guilty plea conviction of possession with intent to distribute one kilogram of cocaine (21 U.S.C. § 841(a)(1) and (b)(1)(B)).   Ringor asserts that his conviction violates the Double Jeopardy Clause of the Fifth Amendment because of the prior administrative forfeiture of a $3,900 cashier's check found in his jacket at the time of his arrest.


3
Ringor concedes that this case is controlled by United States v. Cretacci, 62 F.3d 307 (9th Cir.1995), and argued in his briefs that this court grant initial review en banc and/or combine this appeal with a rehearing in Cretacci.   After circulation to all active circuit judges pursuant to General Order 5.2a, Ringor's suggestion for initial hearing en banc was denied.   Moreover, this court on November 15, 1995 denied the petition for rehearing and rejected the suggestion for rehearing en banc in Cretacci.   Accordingly, the judgment of the district court is


4
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3